          Case: 4:17-mj-01136-JMB
AO 106 (Rcv.06/09)                              Doc.
                   Application for a Search Warant             #: 15-2
                                                                  17 Filed:
                                                                       *SEALED*
                                                                            01/22/20Filed:
                                                                                       Page:
                                                                                           01/13/20
                                                                                              1 of 12 Page:
                                                                                                      PageID1 #:
                                                                                                              of 44
                                                                                                                 12
                                                                  PageID #: 32
                                 UNnpo Srerps Drsrrucr Counr
                                                                   for the
                                                          Eastem District of Missouri

            In the Matter of the Search              of                )
   United Parcel Service (UPS) package )
#125X309E0152170434 ("Subject Package"), )                                         f'ase No. 4: l7 MJ I | 36 JMII
addressed to: " T Slavson 4222 E. Margaretta Ave                 Apt   )
C, St. Louis, MO 63115-3410" from "The UPS Store, )
5825 Lincoln Ave Ste D, Buena Park, CA 90620- )
3474."


                                     APPLICATION FOR A SEARCH WARRANT
    I,     Matthew P. Main         , a federal law enforcement officer or an attorney for the governmenl request
a search warrant and state under penalty of pedury that I have reason to believe that on the following property:
    United Parcel Service (UPS) package #125X30980152170434 ("Subject Package"), addressed to: " T Slavson
4222 E. Margareua Ave Apt C, St. Louis, MO 63 I l5-341 0" from "The UPS Store, 5825 Lincoln Ave Ste D, Buena
Park, CA 90620-3474."
located in the            F,AS TERN              District of       MISSO                   there is now concealed

                                 controlled suhstances and/or Llnited States Cunencv

         The basis for the search under Fed. R. Crim. P. 4l(c) is (check one or more):
                  /evidence ofa crime;
                  /contraband, fruits of crime, or other items illegally possessed;
                  /property designed for use, intended for use, or used in committing a crime;
                O a person to be arrested or a person who is unlawfully restrained.
         The search is related to a violation of:
             Code  Section                                                                         Offense DescriPtion

    Title 21, U.S.C., $S 846, S41(aXl)                              Conspiracy      to   possess   with intent to distribute controlled
                                                                    substance(s)
         The application is based on these facts:

               SEE ATTACHED              AFI,'IDAVIT WHICH IS INCORPORATED HEREIN BY REFERENCE

                      /    Continued on the attached sheet.
                      /    Delayed notice of 180 days (give exact ending date if more than 30 days                          tl/l   01
                  is requested under I 8 U.S.C. $ 3103a, the basis of which is set forth on the attached sheet



                                                                                                        "4./-
                                                                                                   Applicanl's signature
                                                                               Matthew P. Main, Task Force Officer
                                                                               Drug Enforce ment Administration
                                                                                                   Printed nane and tille
Sworn to before me and signed in              ml   presence.

l)ate:                    Mav 10. 2017
                                                                                             Judge's signalure
                                                                           H   o         John M           hausen U.S. Ma       rate Ju   C
City and State:            St.   L ouis. MO
                                                                                             Prinled nome and title

                                                                    JB000373
                                                                                    AUSA:         Beth H. Orwick
  Case: 4:17-mj-01136-JMB Doc. #: 15-2
                                  17 Filed:
                                       *SEALED*
                                            01/22/20Filed:
                                                       Page:
                                                           01/13/20
                                                              2 of 12 Page:
                                                                      PageID2 #:
                                                                              of 45
                                                                                 12
                                  PageID #: 33


                                                     AFFIDAVIT



          I, Matthew P. Main, your aflant, am a Task Force Officer (TFO) of the Drug Enforcement

Administration of the United States Departrnent of Justice, St. Louis, Missouri, and, being duly

swom, states:

          I am a Task Force Officer (TFO) of the Drug Enforcement Administration (DEA) of the

United States Department ofJustice, and, as such, am an Investigator or Law Enforcement Officer

ofthe United States within the meaning of Title          18, United States Code, Section 2510(7), that is,

an officer   ofthe United States who is empowered by law to conduct investigations of, and to make

arrests for, offenses enumerated in   Title   18, United States Code, Section 2516.

          I have been working in the capacity as a TFO of the DEA since October 2016            and have

been employed as a swom police officer for approximately seventeen (17) years. Since being

assigned to the DEA, I have been involved in numerous investigations involving drug-trafficking

organizations (DTOs), including Title         III   investigations encompassing large structured DTOs,

operating over multiple states and have worked with a team of experienced investigators and

agents.

          Based on my training, experience and participation in controlled substance investigations

which have resulted from violations ofthe federal and state narcotic laws, your affiant makes this

affidavit in support ofthe search ofthe following identified United Parcel Service (UPS) package:

Cardboard rectangular trox with UPS Tracking #125X309E0152170434,, ("subject

package"), weighing 3lbs addressed to "T Slavson 4222 E. Margaretta Ave Apt C, St. Louis,

MO 63115-3410." Shipped from "The UPS Store,5825 Lincoln Ave Ste D, Buena Park, CA

90620-3474."




                                                     JB000374
    Case: 4:17-mj-01136-JMB Doc. #: 15-2
                                    17 Filed:
                                         *SEALED*
                                              01/22/20Filed:
                                                         Page:
                                                             01/13/20
                                                                3 of 12 Page:
                                                                        PageID3 #:
                                                                                of 46
                                                                                   12
                                    PageID #: 34



     A.   Investigation

          l.       On February 8, 2017 , members of the St. Louis Metropolitan Police Department

executed a search warrant in St. Louis,       MO. During the warrant, officers   seized, among other

items, a crown royal bottle containing approximately 220 milliliters of an amber fluid suspected

of being PCP.                                                             DEA St. Louis acquired a

Confidential Source (hereinafter referred to as CS)l who provided information on the Jonathan

BERNARD Drug Trafficking Organization, operating in Los Angeles, CA. The CS indicated

he/she owed       BERNARD approximately twenty-two thousand dollars for PCP

               Investigators determined BERNARD is a significant source     of supply in St.   Louis,

Kansas City, and other locations. DEA initiated an investigation based, in part, on the information

provided by the CS which indicated that Jonathan BERNAR-D is a principal leader                 of   a


Phencyclidine (PCP) distribution organization.

          2.       At the direction of investigators, the CS contacted Jonathan BERNARD on           a


Consensual Title      III telephone   and ordered PCP from Jonathan   BERNARD to be shipped from

Los Angeles to the CS in St. Louis, MO, via UPS, on April 17, 2017, with an ovemight delivery

date of   April 18,2017. In conjunction with UPS security services, investigators intercepted that


'                                                                             CS is seeking
sentencing consideration in retum for assistance                        . I have discussed the
reliability of CS with the handling agents and Task Force Officers. Through this discussion, I
have leamed of no instances where the information provided by CS to law enforcement
officers in this investigation has been false or misleading. For these reasons, I consider CS to
be reliable. His,/her criminal convictions include: 1984, Robbery lst Degree, l0 years
confinement; 1989, Unlawful Use of a Weapon, 5 years confinement; 1990, Tampering lst
with Service of Utility, Making False Declaration, Fail to Appear, 5 years confinement; 1 995,
Robbery 1st Degree, 2 counts, Unlawful Use of a Weapon, Tampering 1st with Service of
Utility, l0 years confinement; 2012, Conspiracy to Distribute a Controlled Substance, 55
months confinement; and, 2017, Distribution of a Controlled Substance,
                                                                                 .




                                                  JB000375
  Case: 4:17-mj-01136-JMB Doc. #: 15-2
                                  17 Filed:
                                       *SEALED*
                                            01/22/20Filed:
                                                       Page:
                                                           01/13/20
                                                              4 of 12 Page:
                                                                      PageID4 #:
                                                                              of 47
                                                                                 12
                                  PageID #: 35


parcel at the UPS depot, located at 520 S. Jefferson Ave, St. Louis, MO, on April 18, 2017. The

package had been shipped fiom The UPS Store #5882, 5825 Lincoln Ave Ste. D, Buena Park, CA

90620-347 4 and was addressed to T. Slavson, 4222 E. Margaretta Apt C, St. Louis,          MO   631 I 5-

3410. Agents responded to the UPS location on S. Jefferson and the CS consented to law

enforcement search and seizure of the parcel. Following the seizure, agents and the CS made

payment to BERNARD for that parcel. The parcel was found to contain an Apple Cider Vinegar

bottle that contained approximately 45   I   grams of PCP, which field tested positive for PCP.

       3.      On May 1, 2017, investigators received judicial authorization to monitor

communications to and from cellular telephone 562-314-8541, utilized by Jonathan BERNARD.

On May 4, 2017 , at the direction of investigators the CS contacted BERNARD on 562-314-8541

and advised BERNARD that that CS was ready for BERNARD to send another PCP parcel. The

CS advised BERNARD that he/she was going to need to meet him (BERNARD) on Margaretta,

indicating that BERNARD was to ship the parcel to the same address,4222 E Margaretta, which

they had used in the past. BERNARD responded to the CS that he would meet him,/her there on

Tuesday, understood by the CS to mean May 9,2017, indicating that the parcel would be delivered

on that date. Investigators contacted UPS security and on May 9, 201 7, UPS security advised that

they had custody ofthe subject package at the UPS depot located at 520 S. Jefferson, St. Louis,

MO. Your affiant responded to the depot on S. Jefferson     and took custody    ofthe subject package.

It was found to have a UPS mailing label with tracking #125X30980152170434, shipped from

The UPS Store #5882, 5825 Lincoln Ave Ste. D, Buena Park, CA 90620-347 4 to T. Slavson 4222

E. Margaretta Ave Apt C, St. Louis, MO 63115-3410. This shipping and receiving address was

consistent with the first parcel that investigators found to contain 45   I grams ofPCP that was seized

on April 18, 2011. After investigators took possession of the subject package, UPS security




                                                 JB000376
  Case: 4:17-mj-01136-JMB Doc. #: 15-2
                                  17 Filed:
                                       *SEALED*
                                            01/22/20Filed:
                                                       Page:
                                                           01/13/20
                                                              5 of 12 Page:
                                                                      PageID5 #:
                                                                              of 48
                                                                                 12
                                  PageID #: 36


marked it in their system as undeliverable due a liquid leaking from the package. On May 9, 201 7,

after leaming the parcel was labeled as destroyed by UPS personnel, BERNARD contacted the

CS   from 562-314-8541 and instructed him./her to find      a new   location to have packages shipped to

and they would stop using the Margaretta address. BERNARD speculated that the parcel was

stolen by a UPS employee, and questioned the CS about whether he/she observed delivery drivers

near the intended delivery address. BERNARD indicated he would send another package in a

short time to replace the one lost in transit.

        +.      Additionally, given the nature of the investigation described herein, agents do not

believe the investigation will reasonably be concluded in the next 180 days/6 months. Any safety

concems to cooperators, undercover agents, witnesses that      will not be resolved or mitigated in less

than 180 days/6 months. In light of the ongoing nature of the investigation and this affidavit, I

request that this affidavit be sealed.




                                                 JB000377
     Case: 4:17-mj-01136-JMB Doc. #: 15-2
                                     17 Filed:
                                          *SEALED*
                                               01/22/20Filed:
                                                          Page:
                                                              01/13/20
                                                                 6 of 12 Page:
                                                                         PageID6 #:
                                                                                 of 49
                                                                                    12
                                     PageID #: 37




         GN PERFORMANCE
                                                                    SHP
                                                                        3LBS
                                                                         tlT: 3 LBS
                                                                                             10F1
         17141     5@'.1-2'l@@
                                                                    DLIT:'13'7,7
                                                                    DATE: OB nAY      2@17
         iHE;lf    iril|rln$EIii;_:-,-
                         s LRVSoN              i
                           ci
                             E        I'IRRGR RETTR RVE
                                               i



                  sf,lt'lT Loul5                     t10 E3115-3410


                                                   Ilil E3l                    g-0 1
                                  a
                             oo




    ta       a    t lt, }}. lc   a
                                     aa
                                          lo

                                                   llIlll llIll lllllll        lliltlltl
               'DHY HIH
    UFs I{E](T
                                                    0t 5217 0434




I

i



                                                                 lffi   lil[
     p{6r     P/P
                                                       t
     i                                                JB000378
         Case: 4:17-mj-01136-JMB Doc. #: 15-2
                                         17 Filed:
                                              *SEALED*
                                                   01/22/20Filed:
                                                    7
                                         PageID #: 38   :
                                                              Page:
                                                                  01/13/20
                                                                     7 of 12 Page:
                                                                             PageID7 #:
                                                                                     of 50
                                                                                        12
                                                                                                              4
         T1
         {                  I                         I'
                                                               ,Ei
                                                                   Y
                                                                          J()tll(fi-<€r-rl




                                                                                     Itllltllllllllllllllrl'
                                                                                                          -
                                                                                                                    i
                                                                                                                        ,r,

 l,  o
    r2
                                                                                                              {
,ar


                                                 giffi#'-..
                                                 b,            rGr"n       .t
                                                      'dL<.


                                                                         0 631            S-01
                                                                        illlllNllNl\\lt\\tN\\
                                                UPS                                                                           .t



                                                                                ittlttl



                                 ?z
                                =EA
                                        a
                                         i;
                                                               \G IE,
                                                           'ilo!'
                                                                     v,rorld ttEt lr gave his orE and q{y
                                                                    in him shatt nd perish br.t have eternat \fe-
                                EE;E      ;
                            I                              -9!0.

                    I
                    I
                        I
                                n     For God 50 loved the wsrld that he
                                Son, dlit whoever believes i n him
                                                                                          TE.
                                                                           gave his one and only
                                                                   shall not perish but tEve eterna\




                   @=




                                                                   JB000379
AO93( Rev. Case:  4:17-mj-01136-JMB
           ll/13) Search and Seizure Warrant                         Doc. #: 15-2
                                                                             17 Filed:
                                                                                  *SEALED*
                                                                                       01/22/20Filed:
                                                                                                  Page:
                                                                                                      01/13/20
                                                                                                         8 of 12 Page:
                                                                                                                 PageID8 #:
                                                                                                                         of 51
                                                                                                                            12
                                                                             PageID #: 39
                                     UNrrpo Srnrr,s Dlsrrucr Counr
                                                                                for the
                                                                       Eastem District of Missouri

                    In the Matter of the Search                 of                     )
                   (Bnely describe   the   proPerty to   be searched
                                                                                       )
                   or identilt'the person bJ name and address)
                                                                                                   Case No. 4:17 MJ I136 JMB
   United Parcel Service (UPS) package                                                 )
#125X309E0152170434 ("Subject Package"),                                               )
                                                                                       )
addressed to: " T Slavson 4222 E. Margaretta Ave Apt
                                                                                       )
C, St. Louis, MO 631 15-3410" fiom "The UPS Store,
                                                                                       )
5825 Lincoln Ave Ste D, Buena Park, CA 90620-
                                                                                       )
3474."


                                                     SEARCH AND SEIZURE WARRANT

To:        Any authorized law enforcement officer

     An application by a federal law enforcem ent officer or an attomey for the government requests the                                                         search
ofthe following person or property located in the     EASTERN District of               ISSOURI
(identify the person or descibe the prope y lo be searched and give its location):

United parcel Service (UPS) package #lZ5X3OgEOl52l7O434 ("Subject Package"), addressed to: " T Slavson 4222
E. Margarefta Ave Apt C, St.-Louis, MO 63115-3410" from "The UPS Store, 5825 Lincoln Ave Ste D, Buena Park,
cA90620-3474."

       I find that the affidavit(s), or any recorded testimony, establish probable cause to search and                                seize the person or property
described above. and that such search will reveal (identify lhe person or descibe the property to be seized)'.

controlled substances and./or United States Currency

           YOU ARE COMMANDED to execute this warrant on or before                       Mav 23. 20 t7                                            (nol to erceed 14 days)

       /   in the daltime 6:00 a.m. to 10:00 p.m. B at any time in the day or night because good cause                                         has been established.


      Unless delayed notice is authorized below, you must give a copy ofthe warrant and a receipt for the property taken
                                                                                                                           to the
person from whom, or from whose premises, the property was  taken, or leave the copy and receipt at the place where the property
was taken.

      The officer executing this warrant, or an officer present during the execution of the warant, must prepare an inventory
as required by law and promptly retum this warrant and inventory to        John M. Bodenha usen
                                                                                                            (Llnited States Magistrate Judge)

         pursuant to l8 U.S.C. g 3103a@),1 find that irffnediate notification mayhave an adverse result listed in 18 U.S.C. S 2705
           /
(except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property,
will   be searched or seized (check the oppropriote box)
           D for             days (not lo exceed             30)          /   until, the facts   justit'i            ter spe cific date   of    l1/102 017


                   -
 Date and Time issued:
                                                                                                                 Judge's signanre

 City and State:               St. Louis. MO
                                                                                                     orable Jo            B       nhausen U.S. Ma                J     e
                                                                                                            Printed     ame and    title




                                                                                    JB000380
            Case: 4:17-mj-01136-JMB Doc. #: 15-2
                                            17 Filed:
                                                 *SEALED*
                                                      01/22/20Filed:
                                                                 Page:
                                                                     01/13/20
                                                                        9 of 12 Page:
                                                                                PageID9 #:
                                                                                        of 52
                                                                                           12
                                            PageID #: 40
AO 93     11/rl    Scarch and Scizurc Warrant


                                                                  Return
  Case No.:                          Date and time wanant executed:               Copy of warrant and inventory left with
  4: l7 MJ 1 136   JMB


  Inventory made in the presence of:



  Inventory ofthe property taken and name of any person(s) seized




                                                              Certification

          I declare under penalty ofpedury that this inventory is corrcct and was retumed along with the original warrant to the designated
  judgc



  Date:
                                                                                            Execu t i n g ofrt   ce   r's s i g n a tu re




                                                                                            PrinLed name and title




                                                                 JB000381
 Case: 4:17-mj-01136-JMB Doc. #: 15-2
                                 17 Filed:
                                      *SEALED*
                                           01/22/20Filed:
                                                      Page:
                                                          01/13/20
                                                             10 of 12Page:
                                                                      PageID
                                                                           10 #:
                                                                              of 53
                                                                                 12
                                 PageID #: 41



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION


IN THE MATTER OF THE SEARCH OF:
                                                        )
United Parcel Service (UPS)                 package     )
#125X30980152170434 ("Subject Package"),                )        No. 4:1 7   N.4.1   I | 36 JMB
addressed to: " T Slavson 4222 E. Margaretta Ave        )
Apt C, St. Louis, MO 63 I 15-3410" from "The UPS        )        FILED UNDER SEAL
Store,5825 Lincoln Ave Ste D, Buena Park, CA            )
90620-3474."                                            )

                               MOTION FOR SEALING ORDER

       COMES NOW the United States             of America, by and through its attomeys,               Carrie

Costantin, Acting United States Attomey for the Eastem District of Missouri, and Beth H. Orwick,

Assistant United States Attomey for said District, and moves this Court for an order directing that

the search warrant, along with its application, affidavit, and retum, entered by this Court be sealed

until November 10,    2017 , except   for the limited purposes of providing same to defense counsel

pursuant to Rules 12 and 16 of the Federal Rules of Criminal Procedure.

        In support of this Motion, the Govemment provides the following facts, establishing that

(a) the govemment has a compelling interest in sealing the documents in question which outweighs

the public's qualified First Amendment right ofaccess to review those documents; and (b) no less

restrictive altemative to sealing is appropriate or practical:

        Because this investigation is ongoing and its success would be jeopardized            if the contents

of the affidavit were made public, and because disclosure of the contents of the affidavit could

subject the CS to retaliation and/or physical harm, the Govemment requests that the affidavit and

the accompanfng search-warrant documents be sealed for the stated period of time.




                                                JB000382
 Case: 4:17-mj-01136-JMB Doc. #: 15-2
                                 17 Filed:
                                      *SEALED*
                                           01/22/20Filed:
                                                      Page:
                                                          01/13/20
                                                             11 of 12Page:
                                                                      PageID
                                                                           11 #:
                                                                              of 54
                                                                                 12
                                 PageID #: 42


       WHEREFORE, for the reasons stated above, the Govemment respectfully requests that the

search warrant, along   with its application, affidavit, and retum, be sealed until November   10, 2017.


       Dated   this       10th        day of   May,2017.

                                                        Respectfu lly submitted,

                                                        CARRIE COSTANTIN
                                                        Acting United States


                                                            s0-ur
                                                        BETH H. ORWICK, #52089MO
                                                        Assistant United States Attomey




                                                 JB000383
 Case: 4:17-mj-01136-JMB Doc. #: 15-2
                                 17 Filed:
                                      *SEALED*
                                           01/22/20Filed:
                                                      Page:
                                                          01/13/20
                                                             12 of 12Page:
                                                                      PageID
                                                                           12 #:
                                                                              of 55
                                                                                 12
                                 PageID #: 43


                               UNITED STATES DISTRICT COTJRT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION


IN THE MATTER OF THE SEARCH OF:
                                                        )
United Parcel Service (UPS)                package      )
#125X309E0152170434 ("Subject Package"),                )        No. 4:17 MJ 1136 JMB
addressed to: " T Slavson 4222 E. Margarelta Ave        )
Apt C, St. Louis, MO 63 I 15-3410' from "The UPS        )        FILED UNDER SEAL
Store, 5825 Lincoln Ave Ste D, Buena Park, CA           )
90620-3474."
                                                        )

                                               ORDER

        On motion of the United States of America, IT IS HEREBY ORDERED that the search

warrant, along with its application, affidavit, and retum, and this Order issued thereto, be sealed

until November 10,2017, except for the limited purposes ofproviding same to defendant counsel

pursuant to Rules   l2 and 16 ofthe Federal Rules of Criminal     Procedure.

        This Order is based upon the sealed motion of the Govemment establishing that: (a) the

govemment has a compelling interest in sealing the documents in question which outweighs the

public's qualified First Amendment right of access to review those documents; and (b) no less

restrictive altemative to sealing is appropriate or practical.




                                                        JO               ENHAUSEN
                                                        Uni      States Magistrate Judge

Dated   this /       ,C        day of May, 2017.
             L




                                                JB000384
